Order reversed, with ten dollars costs and disbursements, and motion to vacate order for examination granted, with ten dollars costs, on the grounds: (1) That the new issues created by defendant’s amended answer after the granting of the motion nullified the issues upon which the order for defendant’s examination was granted; and, (2) that the burden is upon defendant to establish a breach of the warranty and rescission of the contract. Present — Dowling, Laughlin, Page, Merrell and Greenbaum, JJ.